UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 8, 2015 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure On January 8 and 9, 2015, members of PPL Corporation ("PPL" or the "Company") senior management will meet with investors and financial analysts at the Evercore International Strategic Investment Group ("ISI") Utility CEO Retreat in Palm Beach, Florida, to discuss PPL's corporate strategy, growth opportunities and general business outlook. During the conference, PPL expects to reiterate its 2014 forecast of Reported Earnings of $2.07 to $2.17 per share and 2014 forecast of Ongoing Earnings of$2.37 to $2.47 per share. The slides to be used during the conference will be available for 30 days on PPL's Internet Web site:www.pplweb.com.A copy of the slides to be used for the presentation and related discussions is furnished as Exhibit 99.1. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - Slides to be used in connection with the presentation referred to in Section 7 above. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Stephen K. Breininger Stephen K. Breininger Controller Dated:January 8, 2015
